Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 1 of 14 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

BOARD OF TRUSTEES, SHEET METAL
 WORKERS’ NATIONAL PENSION FUND,
BOARD OF TRUSTEES, INTERNATIONAL
 TRAINING INSTITUTE FOR THE SHEET
 METAL AND AIR CONDITIONING
 INDUSTRY,                                  CIVIL ACTION NO. 1:19-cv-561
BOARD OF TRUSTEES, NATIONAL
 STABILIZATION AGREEMENT OF THE
 SHEET METAL INDUSTRY TRUST FUND
BOARD OF TRUSTEES, SHEET METAL
 OCCUPATIONAL HEALTH INSTITUTE              Additional Required Service under 29
 TRUST, and the                             U.S.C. § 1132(h) to:
BOARD OF TRUSTEES, NATIONAL
 ENERGY MANAGEMENT INSTITUTE                U.S. Department of Labor
 COMMITTEE                                  Attn: Assistant Solicitor
                                             for Plan Benefits Security
8403 Arlington Boulevard                    200 Constitution Ave., N.W.
Fairfax, Virginia 22031                     Washington, DC 20002

Plaintiffs,                                 U.S. Department of Treasury
                                            Attn: Secretary of the Treasury
v.                                          1500 Pennsylvania Avenue, NW
                                            Washington, D.C. 20220
CRENSHAW & BURKE CONSTRUCTION,
 INC. d/b/a CRENSHAW BROTHERS
 CONSTRUCTION, INC.

2070 Buffalo Road
Erie, PA 16510

and

BLUE ROCK CONSTRUCTION, LLC
 f/k/a CRENSHAW BROTHERS
 CONSTRUCTION, LLC

1854 E. 26th Street
Erie, PA 16510

Defendant.




                                        1
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 2 of 14 PageID# 2



                                        COMPLAINT

       Plaintiffs, the separate and individual Boards of Trustees of the Sheet Metal Workers’

National Pension Fund (“NPF”), the International Training Institute for the Sheet Metal and Air

Conditioning Industry (“ITI”), the National Stabilization Agreement of the Sheet Metal Industry

Trust Fund (“SASMI”), the Sheet Metal Occupational Health Institute Trust (“SMOHIT”), and

the National Energy Management Institute Committee (“NEMIC” and together with NPF, ITI,

SASMI, and SMOHIT, referred to as “the Funds”), hereby complain as follows:

                                         Introduction

       1.     This is a civil action brought by employee benefit plans/trust funds or joint labor

management organizations, and by the Trustees of the Funds, pursuant to Sections 502(a)(3),

(d)(1), (g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2) and 1145, and Section 301(a) of the Labor

Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Funds seek a

monetary judgment against Defendants awarding delinquent contributions, accrued interest,

liquidated damages, audit fees, and attorneys’ fees and costs, through the date of judgment, as

well as those amounts that become due and owing through the date of judgment, pursuant to

Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, Section 301 of the LMRA, 29

U.S.C. § 185, the collective bargaining agreement, and the Trust Document governing the Funds.


                                    Jurisdiction and Venue

       1.     Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction

also lies under 28 U.S.C. § 1331.




                                               2
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 3 of 14 PageID# 3



        2.     Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and

Section 301(a) of the LMRA, 29 U.S.C. § 185(c), as the Plaintiff Funds are administered in this

district with their principal place of business in Fairfax, Virginia.

        3.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.

                                                   Parties

        4.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund

(“NPF”) is the collective name of the trustees of the Sheet Metal Workers’ National Pension

Fund. The NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3)

of ERISA, 29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section

3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of

providing pension benefits to eligible employees. The NPF is, and at all times material herein has

been, a jointly administered trust fund established pursuant to Section 302(c)(5) of the LMRA,

29 U.S.C. § 186(c)(5). The Trustees of the NPF are duly authorized Trustees whose duty it is to

administer the NPF for the benefit of the participants and beneficiaries of the NPF. The Trustees

are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A),

and are empowered to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA,

29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually or

jointly referred to as “NPF” in this Complaint. The NPF is administered at 8403 Arlington

Boulevard, Fairfax, Virginia 22031.




                                                   3
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 4 of 14 PageID# 4



       5.      Plaintiff Board of Trustees, International Training Institute of the Sheet Metal and

Air Conditioning Industry (“ITI”) is the collective name of the trustees of the International

Training Institute of the Sheet Metal and Air Conditioning Industry. ITI is an employee welfare

benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. §§ 1002(1), (3),

and a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A), established and maintained for the purpose of providing apprenticeship training

and educational benefits to eligible employees. ITI is, and at all times material herein has been, a

jointly administered trust fund established pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C.

§ 186(c)(6). The Trustees of ITI are duly authorized Trustees whose duty it is to administer the

plan for the benefit of the participants and beneficiaries of ITI. The Trustees of ITI are

“fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and

are empowered to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29

U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually and jointly

referred to as “ITI” in this Complaint. ITI is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       6.      Plaintiff Board of Trustees, National Stabilization Agreement of the Sheet Metal

Industry Trust Fund (“SASMI”) is the collective name of the trustees of the National

Stabilization Agreement of the Sheet Metal Industry Trust Fund. SASMI is an employee welfare

benefit plan within the meaning of Section 3(2), (3) of ERISA, 29 U.S.C. § 1002(1), (3), and a

multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing benefits to eligible employees. SASMI

is, and at all times material herein, has been a jointly administered trust fund established pursuant

to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The trustees of SASMI are duly



                                                 4
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 5 of 14 PageID# 5



authorized Trustees whose duty it is to administer SAMSI for the benefit of the participants and

beneficiaries of SASMI. The trustees of SASMI are “fiduciaries” within the meaning of Section

3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered to bring this action pursuant

to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The

trust, its trustees and plan are individually or jointly referred to as “SASMI” in this Complaint.

SASMI is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       7.      Plaintiff Board of Trustees, Sheet Metal Occupational Health Institute Trust

(“SMOHIT”) is collectively the name of the trustees of the Sheet Metal Occupational Health

Institute Trust. SMOHIT a jointly labor-management health and safety organization serving the

sheet metal industry established under Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5).

The trust and its trustees are individually and jointly referred to as “SMOHIT” in this Complaint.

SMOHIT is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       8.      Plaintiff Board of Trustees, National Energy Management Institute Committee

(“NEMIC”) is the collective name of the trustees of the National Energy Management Institute

Committee. NEMIC is a labor management committee established pursuant to Section 302(c)(9)

of the LMRA, 29 U.S.C. § 186(c)(9), that is funded by contributions under various collective

bargaining agreements. The committee and its trustees are jointly and severally referred to as

“NEMIC” in this Complaint. NEMIC is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       9.      The Trustees of the Plaintiff Funds bring this action in their collective names or,

as necessary or appropriate, in the name of the respective trusts or plans, and their participants,

and beneficiaries pursuant to Federal Rule of Civil Procedure 17.




                                                5
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 6 of 14 PageID# 6



       10.    At all times relevant to this action, Defendants Crenshaw & Burke Construction,

Inc. doing business as Crenshaw Brothers Construction, Inc. (“Crenshaw”) and Blue Rock

Construction, LLC formerly known as Crenshaw Brothers Construction, LLC (“Blue Rock”),

have been employers within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29

U.S.C. § 1002(5), and have been engaged in an industry affecting commerce within the meanings

of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12).

       11.    Upon information and belief, at all times relevant to this action, Crenshaw has

been incorporated in the state of Pennsylvania with a principal place of business at 2070 Buffalo

Road, Erie, PA 16510.

       12.    Upon information and belief, at all times relevant to this action, Blue Rock has

been incorporated in the state of Pennsylvania with a principal place of business at 1854 E. 26th

Street, Erie, PA 16510.

                                     Factual Background

       13.    At all times relevant to this action, Crenshaw employed employees represented

for the purposes of collective bargaining by the International Association of Sheet Metal, Air,

Rail and Transportation Union (formerly known as the Sheet Metal Workers’ International

Association), Local Union 12 (“Local 12” or the “Union”), a labor organization representing

employees in an industry affecting interstate commerce.

       14.    At all times relevant to this action, Crenshaw was signatory to, and bound by, a

collective bargaining agreement (“Agreement” or “CBA”) with the Union. Pursuant to the

Agreement, Crenshaw is obligated to submit monthly remittance reports and fringe benefit

contributions to NPF, ITI, SASMI, SMOHIT, and NEMIC for all hours worked or paid on behalf

of Defendant’s covered employees within the jurisdiction of Local 12.



                                               6
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 7 of 14 PageID# 7



       15.      Although Blue Rock is not signatory to the CBA with Local 12, Blue Rock is an

alter ego of Crenshaw and/or constitutes a single employer with Crenshaw and thus is obligated

to contribute to the Funds for covered employees.

       16.      Crenshaw was incorporated in the state of Pennsylvania in 1984.

       17.      Blue Rock was incorporated in the state of Pennsylvania in February 2015 as

Crenshaw Brothers Construction, LLC. The corporate filings were amended to change the name

to Blue Rock Construction, LLC in August 2015.

       18.      At all relevant times, Defendants Crenshaw and Blue Rock shared an interrelation

of operations, common management, centralized control of labor relations, business purpose,

equipment, customers, and common ownership. Specifically:

       19.      Donald Crenshaw is the owner and President of both Defendant corporations;

       20.      Toni Crenshaw and Vernicile Crenshaw are principal officers for both Defendant

corporations;

       21.      Defendants employ the same classification or similar classification of employees

such as HVAC technicians, those employees have the same or similar training, and Defendants

perform the same type of work (air duct installation and maintenance) in the same HVAC

industry in the same geographic market (Erie, PA).

       22.      The corporate address for Blue Rock (1854 E. 26th Street, Erie, PA 16510) is the

same address for the officers of Crenshaw, namely Donald, Toni, and Vernicile Crenshaw, as

listed on their corporate filings; and

       23.      The creation of Blue Rock, which is not signatory to a collective bargaining

agreement, resulted in an expected or reasonably foreseeable benefit to Crenshaw related to the

elimination of its labor obligations. By performing the same work in the same industry with the



                                                7
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 8 of 14 PageID# 8



same employees as Crenshaw but now as a non-union operation, Blue Rock is reaping the

financial advantage of not providing benefits as required by Crenshaw’s collective bargaining

agreement, including its current and ongoing pension obligations and any former unmet pension

obligations revealed by the Funds’ regular payroll audits. Thus, Blue Rock is an alter ego of

Crenshaw.

        24.     Pursuant to the Agreement, Defendants are obligated to abide by the terms and

conditions of the Trust Agreements establishing the Funds, including any amendments thereto

and policies and procedures adopted by the Boards of Trustees (“Trust Documents”).

        25.     Payments due to the Funds are calculated separately for each Fund on remittance

reports required to be prepared monthly by each contributing employer. This is a self-reporting

system and the Funds rely on the honesty and accuracy of the employers in reporting hours

worked and paid, and in reporting the contributions owed for work by employees.

        26.     Without the information contained in the remittance reports, the Funds cannot

determine the entire amount of the monthly contributions due to the Funds or the employees’

eligibility for benefits.

        27.     The completed remittance reports and accompanying contribution payments must

be submitted to the Funds no later than the twentieth (20th) day after the end of each month

during which covered work was performed and are delinquent if received thereafter.

        28.     Article V, Section 3 of the governing Trust Agreement and Section V of NPF’s

Procedures for the Collection of Contributions both provide that the Funds may audit a

contributing employer for the purposes of assuring the accuracy of reports and ensuring that such

employer has remitted the appropriate amount of contributions to the Funds.




                                               8
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 9 of 14 PageID# 9



       29.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Documents, and Section 301 of the LMRA, 29 U.S.C. § 185, if Defendants

fail to timely submit the contractually required remittance reports and contribution payments,

and the Funds file a lawsuit to recover the unpaid contributions, Defendants required to pay the

following amounts to the Funds:

               a.      Interest on the delinquent contributions at a rate of .0233% per day,

compounded daily;

               b.      Liquidated damages equal to the greater of: fifty dollars ($50.00) or ten

percent (10%) of the contributions due for each month of contributions that the Company fails to

pay within 30 days after the due date, but pays before any lawsuit is filed;

               c.      Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or liquidated damages equal to twenty percent (20%) of the

delinquent contributions owed upon commencement of litigation; and

               d.      The attorneys’ fees and costs incurred by the Funds in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

       30.     For the months of January 2012 through April 2016, Defendants employed

employees within the jurisdiction of Local 12 for whom contributions were owed to the Funds

and failed to make all the required contributions, despite their obligation to do so under the

Agreement, Trust Documents, Section 515 of ERISA, 29 U.S.C. § 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185.

                                          Count I
                                Amounts Owed Pursuant to Audit

       31.     Plaintiffs reallege and incorporate Paragraphs 1 through 30.




                                                 9
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 10 of 14 PageID# 10



         32.   This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

         33.   Defendants are obligated, under the terms of the Agreement, to provide

contributions to the Funds on behalf of its covered employees. Crenshaw has failed and refused

to fulfill its contractual obligations for owed contributions and resulting interest and liquidated

damages as demonstrated by a payroll audit conducted on Crenshaw by the Funds for the period

of January 2012 through December 2014. The audit revealed that Defendants owe contributions,

interest, and liquidated damages to the Funds. While contributions remain unpaid, interest

continues to accrue on these delinquent contributions and audit fees have been assessed pursuant

to the Funds’ governing documents.

         34.   The audit revealed that Crenshaw owes contributions in the amount of $6,837.79

for the period of January 2012 through December 2014. In addition to the contribution amounts

found due, Crenshaw owes $6,008.42 in interest (calculated through May 3, 2019), $1,367.56 in

liquidated damages, and $1,230.00 in audit testing fees. In total, Crenshaw owes $15,443.77 to

the Funds for unpaid contributions, interest, liquidated damages, and testing fees. Blue Rock, as

an alter ego to Crenshaw, is jointly and severally liable for these amounts.

         35.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendants, including reasonable attorneys’ fees and court

costs.

         36.   Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendants to obtain the outstanding contributions from Defendants. Defendants have

not responded to the Funds’ correspondence.




                                                10
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 11 of 14 PageID# 11



         37.   Defendants’ continued failure to pay the amounts due have caused irreparable

harm to the plan participants in the form of loss of earnings and expenses of the Funds,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendants’

failure and refusal to comply with their obligations creates an atmosphere in the industry that

encourages other employers to do the same

                                           Count II
     Delinquent Contributions, Liquidated Damages, Interest and Attorneys’ Fees and Costs

         38.   Plaintiffs reallege and incorporate Paragraphs 1 through 37.

         39.   This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

         40.   Defendants are obligated, under the terms of the Agreement, to provide

contributions to the Funds on behalf of their covered employees. Defendants have failed and

refused to fulfill their contractual obligations for the months of March 2015 through April 2016

for owed contributions, resulting in interest and liquidated damages.

         41.   Based on remittance reports prepared and submitted to the Funds by Crenshaw,

Defendants owe contributions for the months of March 2015 through April 2016 in the amount

of $260.00, $228.41 in interest (calculated through May 3, 2019), $52.00 in liquidated damages

on unpaid contributions, and $1,050.37 in liquidated damages on late paid contributions.

         42.   The total amount owed by Defendants for the period of March 2015 through April

2016 is $1,590.78, plus additional daily interest accruing through the date of payment. Blue

Rock, as an alter ego to Crenshaw, is jointly and severally liable for these amounts.

         43.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendants, including reasonable attorneys’ fees and court

costs.

                                                11
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 12 of 14 PageID# 12



       44.       Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendants to obtain the outstanding contributions from Defendants. Defendants have

not responded to the Funds’ correspondence. There is little prospect that, lacking judicial

compulsion, Defendants will satisfy their obligations to the Funds, and pay the delinquent and

unpaid contributions, liquidated damages, interest, and late fees due on the delinquent and unpaid

contributions.

       45.       Defendants’ continued failure to pay the amounts due have caused irreparable

harm to the plan participants in the form of loss of earnings and expenses of the Funds,

endangered the eligibility of covered members’ benefits, and other harm. Defendants’ failure and

refusal to comply with their obligations creates an atmosphere in the industry that encourages

other employers to do the same.

       WHEREFORE, Plaintiffs request a judgment against Defendants for all amounts due to

the Funds as follows:

       1.        Declare that Crenshaw and Blue Rock are alter-egos and/or constitute a single

employer and are joint and severally liable for each other’s debts;

       2.        Declare that Defendants are delinquent in remitting owed contributions to the

Funds pursuant to the Agreement;

       3.        Award Plaintiffs on behalf of the Funds a judgment for Defendants’ delinquent

contributions found to be due by the audit for the period of January 2012 through December

2014 in the total amount of $6,837.79;

       4.        Enter judgment against Defendants for interest on all delinquent contributions

found due by audit at a rate of 8.5% per day, compounded daily, from the date due until the date

paid or the date of the judgment in the amount of at least $6,008.42;



                                                 12
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 13 of 14 PageID# 13



       5.      Enter judgment against Defendants for liquidated damages in an amount equal to

the greater of interest on the delinquent contributions found due by audit calculated at the above

rate, or 20% of the delinquent contributions in the amount of $1,367.56;

       6.      Enter judgment against Defendants for audit testing fees in the amount of

$1,230.00;

       7.      Award Plaintiffs on behalf of the Funds a judgment for Defendants’ delinquent

contributions for the period of March 2015 through April 2016 in the total amount of $260.00;

       8.      Enter judgment against Defendants for interest on all delinquent contributions at a

rate of 8.5% per day, compounded daily, from the date due until the date paid or the date of the

judgment in the amount of at least $228.41;

       9.      Enter judgment against Defendants for liquidated damages on unpaid

contributions and late paid contributions in an amount equal to the greater of interest on the

delinquent contributions calculated at the above rate, or 20% of the delinquent contributions in

the amount of $1,102.37;

       10.     Enter judgment for all attorneys’ fees and costs incurred by the Funds in pursuing

the delinquent amounts as provided by Section 502(g) of ERISA; and

       11.     Award such other relief as the Court deems just and proper.

                                     Respectfully Submitted,

                                            /s/ Diana M. Bardes
                                      Diana Bardes
                                     Mooney, Green, Saindon, Murphy & Welch, P.C.
                                     1920 L Street, NW, Suite 400
                                     Washington, D.C. 20036
                                     (202) 783-0010
                                     (202) 783-6088 facsimile
                                     dbardes@mooneygreen.com
                                     Counsel for Plaintiff Funds
May 9, 2019

                                               13
Case 1:19-cv-00561-TSE-TCB Document 1 Filed 05/09/19 Page 14 of 14 PageID# 14




                CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 9th day of May, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
LIQUIDATED DAMAGES, ATTORNEYS FEES, AND COSTS was served via certified mail
on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                       ____/s/ Diana M. Bardes_______
                                                         Diana M. Bardes




                                                14
